DETAILED ACTION
Applicant’s reply, filed 12 July 2022 in response to the non-final Office action mailed 14 March 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1-12, 19 and 21-27 are pending under examination, wherein: claims 1 and 24 have been amended, claims 2-12, 19, 21-23 and 26-27 are as originally filed, claim 25 is as previously presented, claims 14-17 have been withdrawn by previous restriction requirement, and claims 13, 18 and 20 have been cancelled by this and/or previous amendment(s). 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 11 depends recites an imidization temperature of “higher than or equal to 150°C and lower than 200°C”. As such the claim 11 recitation of an imidization temperature of “150°C to 250°C” is improper and fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins  et al. (US 4,568,412) in view of Parish et al. (US 5,075,036).
	Regarding claims 1 and 6, Atkins teaches shaped polyimide articles, and methods of making, comprising a polyimide matrix with carbon dispersed therein (abstract; col 1 ln 50-55). Atkins teaches methods of preparing solutions of polyamic acid to which carbon is added before, during or after the formation of the polyamic acid, and teaches the combination is agitated to thoroughly and homogeneously disperse the carbon material, followed by formation of the articles and imidization via chemical and thermal methods (col 3 ln 13 to col 4 ln 32). Atkins teaches the shaped articles include flat sheets, and alternatively teaches casting to form sheets and films (col 3 ln 41-49). Atkins further teaches the carbon material has an average aggregate size of about 0.1 to about 0.5 micrometers (col 2 ln 33-42) and may be selected from graphite that is relatively pure and electrically conductive (col 2 ln 30-32).
	Atkins teaches a method comprising the steps of (i) preparing a slurry of carbon in solvent (DMAC) and ball milling to obtain a desired nominal aggregate size of 0.3 micrometers; (ii) separately preparing a polyamic acid solution; (iii) combining the slurry, the polyamic acid solution and imidization conversion chemicals; (iv) casting to form a  polyamide acid film, warming to partially convert to the polyimide and then heating to complete imidization (example 1). Atkins further teaches in step (iv) the thermal conversion by heating at temperatures at above 50°C, preferably of from above about 60 to about 400°C, from a few seconds to several hours depending on starting materials (col 4 ln 15-33; examples).
	Atkins teaches that graphite may be used which is relatively pure and electrically conductive. While Atkins does not explicitly state ‘artificial’ or ‘synthetic’ it is noted that natural graphite is generally considered in the art to be impure. However, Parish teaches similar methods of forming polyimide films comprising dispersed carbon materials having average aggregate sizes of less than 1 micron (abstract; col 2 ln 38-50; col 4 ln 40-45; col 5 ln 6-56; col 6 ln 8-12). Parish further teaches synthetic graphite is a preferred over natural graphite because of its higher conductivity (col 4 ln 33-36). Parish and Atkins are analogous art and are combinable because they are concerned with the same field of endeavor, namely conductive polyimide films comprising well dispersed graphite/carbon materials.  At the time of filing a person having ordinary skill in the art would have found it obvious to use synthetic graphite as taught by Parish as the graphite material of Atkins and would have been motivated to do so as Atkins states the graphite must be relatively pure and electrically conductive and further as Parish teaches that synthetic graphites have higher/preferred conductivity than natural graphites. 
As noted above Atkins teaches high purity and conductive graphites and Parish renders obvious synthetic graphites due to higher conductivity than natural graphites (see above). While neither Atkins nor Parish specifically teach a thermal conductivity of greater than or equal to 1300 W/mK, it is noted that the instant original specification states that thermal conductivity of greater than 1400 W/mK (and of greater than 1700 W/mK) is a property of artificial graphites due to their nearly perfect planar layered structure (specification pages 6-7). Further, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
While Atkins does not specifically recite a Young’s modulus range of 561.71 to 1383.9 kgf/mm2, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 2-4, 8 and 12, Atkins in view of Parish render obvious the method as set forth above. Atkins teaches (iii) combining the carbon material slurry with the polyamic acid solution, wherein the polyamic acid solution comprises approximately equimolar amounts (col 2 ln 30-64; example 1 ‘mole-for-mole’; (instant claim 3)) of a dianhydride and diamine in a solvent (col 2 ln 55-65; col 3 ln 13-29).   Atkins teaches the concentration of carbon is from 15-45 wt% of the blend of carbon and polyimide, and teaches the polyamic acid solution is from 0.5 to 40 wt% polyamic acid and at least 60 wt% solvent (col 3 ln 14-20), wherein the polyamic acid is derived from a one-for-one molar ratio of dianhydride and diamine (col 2 ln 43-54; example 1, 15 wt% polyamic acid from 1:1 dianhydride:diamine combined with 7wt% carbon in DMAC solvent)(instant claims 4, 8 and 12). 
Regarding claim 5, Atkins in view of Parish render obvious the method as set forth above. Atkins teaches ball milling the carbon material having an as-obtained particle size to obtain a desired aggregate particle size (example 1). Atkins teaches that carbon particles having sizes below 0.1 micrometer will form aggregates which make it difficult to effectively disperse the carbon into the polymer matrix and carbon particles having sizes above 0.7 micrometers result in poor electrical conductivity (col 2 ln 33-42). Atkins does not teach a separate step of grinding a bulk graphite to obtain the graphite powder prior to the addition to the dispersion. However, as Atkins teaches selecting from high purity commercially available graphites, teaches a starting particle size of about 0.1 to 5.0 micrometers, and teaches grinding as-obtained particles to a desired aggregate size, it would have been obvious to one of ordinary skill in the art to grind any selected commercially obtained synthetic graphite down to the desired starting particle size in order to obtain a balance of effective dispersibility and electrical conductivity (col 2). 
	Regarding claim 7, Atkins in view of Parish render obvious the method as set forth above. Atkins further teaches the inherent viscosity of the polyamide acid is 1.8 dL/g in DMAC (example 1) which is combined with the carbon-solvent slurry. 
While Atkins does not specifically recite a viscosity of 10000 cps to 50000 cps, it is noted that a chemical composition and its properties are inseparable.  Atkins teaches substantially the same method comprising the same components, present in substantially the same amounts. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 9-10, Atkins in view of Parish render obvious the method as set forth above, wherein Atkins teaches high purity graphites and Parish renders obvious synthetic graphites. 
	Regarding the recitation that the graphite powder used in the method claimed has been obtained by i) graphitizing a polyimide film (claim 9) or ii) smashing a heat dissipation component, an electrostatic discharge protection component, or an electromagnetic shielding component in an electronic device (claim 10), the Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  
Regarding claim 11, Atkins in view of Parish render obvious the method as set forth above. Atkins further teaches in step (iv) thermal conversion by heating at temperatures of from about 60 to about 400°C, from a few seconds to several hours depending on starting materials (col 4 ln 15-33; examples). 
Regarding claims 24-27, Atkins in view of Parish render obvious the method as set forth in claim 1 above and said method is incorporated here in rejection of independent claim 24 by reference. Regarding the recitation that the graphite powder used in the method claimed has been obtained by i) a substandard polyimide film (claim 24), ii) unavailable to be as an element in an electronic device (claim 25), iii) film scrap from cut polyimide film (claim 26), or iiv) obtained from a discarded electronic device (claim 27), the Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969). 


Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins  et al. (US 4,568,412) in view of Parish et al. (US 5,075,036) as set forth in claim 1 above and further in view of Chen et al. (TW 201639782 A).
Regarding claims 19 and 22-23, Atkins in view of Parish render obvious the method as set forth in claim 1 above and Atkins teaches obtaining flat sheets, sheets, films, etc. (col 3 ln 41-49). Further, it is noted that Parish teaches similarly obtained films/sheets have excellent flexibility and surface smoothness (col 6 ln 8-12) and electrical conductivity (col 2 ln 13-26). 
Atkins does not teach a further method of heating the obtained films to form a graphite sheet. However, Chen teaches that it is known to manufacture graphite sheets from carbon filled polyimide thin films and teaches doing so by heating the thin film at a carbonization temperature to form a carbonized polyimide thin film and then heating at a graphitization temperature to form a graphite film (abstract). Chen further teaches the carbonization temperature of from 800 to 1500°C ([0013]; [0028]; [0040]; claim 8 pg 2) and the graphitization temperature of from 2600 to 2900°C ([0013]; [0030]; [0043]; claim 8 pg 2). Chen and Atkins are analogous art and are combinable because they are concerned with the same field of endeavor, namely carbon filled polyimide thin films. At the time of filing a person having ordinary skill in the art would have found it obvious to subject the films of Atkins to the additional method of Chen and would have been motivated to do so as Chen teaches it is known in the art to make said carbon filled polyimide thin films and then use said films to form graphite films (abstract; [0011]-[0031]). 
Regarding claim 21 Atkins in view of Parish and further in view of Chen render obvious the method as set forth in claim 19 above. While Atkins and/or Chen is silent to the resulting thermal diffusivity of greater than 4.0 cm2/s, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Response to Arguments/Amendments
	The 35 U.S.C. 103 rejection of claims 1-13 and 24-27 as unpatentable over Atkins et al. (US 4,568,412) in view of Parish et al. (US 5,075,036) is maintained. Applicant’s arguments (Remarks, pages 7-9) have been fully considered but were not found persuasive. 
	Applicant argues (Remarks, pages 7-8) that Atkins and Parish teach imidization temperatures higher than 200°C and further argues with respect to the solvent-drying and imidization temperatures of Parish (Remarks, page 8-9). Applicant’s arguments are not persuasive. The primary reference of Atkins, relied upon to teach the imidization temperatures, teaches imidization is done above 50°C, preferably about 60 to about 400°C (see above; see col 4) which is a range that substantially overlaps with and renders obvious the instantly claimed range. Further, Applicant has not demonstrated the criticality of the claimed range (note only exemplified is Ex 7 at 150°C; where Ex 8 at 200°C is substantially similar in resultant properties and considered by the specification as well within the inventive range; no demonstration of values “lower than 200°C” is found). Applicant admits (Remarks, page 9) that the imidization temperature of Ex 7 of 150°C (and even of Ex 8 of 200°C which is outside the claimed range) has comparable resultant properties to those imidized outside of the claimed range. Thus neither criticality nor unexpectedness has been demonstrated.  Applicant’s arguments to Parish are not germane as Parish was not relied upon to meet the claimed limitation. However, it is noted that Parish’s teaching of “about 200°C” is substantially close to the claimed “lower than 200°C”.
	Applicant argues (Remarks, Table page 8, page 9) that neither Atkins nor Parish teach the claimed graphite thermal conductivity. The Examiner notes that Atkins teaches high purity and conductive graphites and Parish teaches and renders obvious synthetic graphites due to higher conductivity than natural graphites (see above). While neither Atkins nor Parish specifically teach a thermal conductivity of greater than or equal to 1300 W/mK, it is noted that the instant original specification states that thermal conductivity of greater than 1400 W/mK (and of greater than 1700 W/mK, etc.) is a property of artificial graphites due to their nearly perfect planar layered structure (specification pages 6-7). A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)). Applicant has provided no demonstration that the highly pure graphites of Atkins or more specifically the high conductivity synthetic graphites of Parish will not necessarily have the claimed thermal conductivity property. It is further noted that the examples of the instant specification exemplify the same graphite (greater than or equal to 1300 W/mK, not defined) and do not demonstrate any graphite of lesser conductivity.
	
The 35 U.S.C. 103 rejection of claims 19-23 as unpatentable over Atkins in view of Parish and further in view of Chen et al (TW 201639782 A) is maintained. Applicant’s arguments (Remarks, pages 7-9) have been fully considered but were not found persuasive. Applicant’s arguments to Chen are largely not germane as they are directed to the as-amended graphite thermal conductivity and imidization temperature recitations, neither of which Chen was relied upon to teach.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767